DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 1, 7, 10, and 21-26, in the paper of 10/25/2022, is acknowledged.  Applicant’s arguments filed 10/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-3, 5-11, 14, 15, 17, 18, 20-26 are at issue and are present for examination.
Election/Restrictions

	Applicant's election without traverse of Group 1, Claims 1-6 and 11-19, to a mutant DNA polymerase having reverse transcriptase activity, in the paper of 7/6/2021, is acknowledged.  Applicant’s further election of the species Thermus thermophilus, in the paper of 7/6/2021, is acknowledged.  
Claims 7-10, 20, 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 1 (claims 2-3, 5, 6, 11, 14, 15, 17, 18, 21-22 dependent on) is indefinite in the new recitation “ wherein the mutant has at least 80% amino acid sequence identity in the portion outside the 12 amino acid sequence of A1-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24,” in that it is unclear and confusing as to exactly what “the portion outside the 12 amino acid sequence of A1-A12” is and how this relates to “an amino acid sequence set forth in SEQ ID NO:1.  Applicants specification (paragraph [0105] of US PG 20211022137 A1) has been reviewed for clarification of the indefinite wording but is not found helpful, as applicants specification only refers to “a portion other than the 12 amino acid sequence of A1-A12” and not “the portion outside the 12 amino acid sequence of A1-A12”.  Further a comparison of “the portion outside the 12 amino acid sequence of A1-A12” to “an amino acid sequence set forth in SEQ ID NO:1” is confusing and unclear.  As has been previously stated and pointed out a sequence such as SEQ ID NO:1 comprises many sub-sequences within the full-length sequence of SEQ ID NO:1.  Thus the above recitation in the context of the whole claim is indefinite in that it is confusing and unclear.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17, 18 and 21-22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 11, 14, 15, 17 and 18.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
Applicants continue to traverse this rejection as previously, on the basis that applicants submit that the sequences of the wildtype polymerases including SEQ ID Nos: 1, 25, 23, 28 and 24 and disclosed mutants as summarized in applicants table on page 12 of applicant’s response.  Applicants further submit that applicants have newly amended the claims to respond to a previous interpretation of the claims by the office with regard to “a portion other than…”.  
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
It continues that applicants submission that applicants specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18 (12 amino acid sequence), 20 (12 amino acid sequence), 21 (12 amino acid sequence), 22 (12 amino acid sequence), and 25 (Thermus aquaticus DNA polymerase amino acid sequence) and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, are insufficient to describe the vast breadth of the claimed mutant DNA polymerases (see above rejection under 112 (b)).  Applicants claimed breadth of mutant polymerases is so broad as to read on any mutant DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, the wildtype DNA polymerase having a reverse transcriptase activity and having the recited 12 amino acid motif, wherein the mutant comprises a sequence consisting of the 12 amino acids A1-A12, except that either (i) A3 is replaced by a basic amino acid residue that is different from the amino acid residue in the wildtype DNA polymerase, or (ii) A3 and A10 are each replaced by a basic amino acid residue that is different from the respective amino acid residues in the wildtype DNA polymerase, wherein the mutant has at least 80% amino acid sequence identity in the portion outside the 12 amino acid sequence of A1-A12 to an amino acid sequence set forth in SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28, or SEQ ID NO: 24, and wherein the reverse transcriptase activity in the mutant is improved relative to the wildtype DNA polymerase (see above rejection under 112 (b)).  
Thus, it continues that there is no disclosure of any particular structure to function/activity relationship in the disclosed species (T. thermophilus DNA polymerase of SEQ ID NO:1).  The specification also fails to describe sufficient representative species of these modified polymerases by any identifying structural characteristics or properties, for which no predictability of function is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
This rejection was stated in the previous office action as it applied to previous claims 1-3, 5, 6, 11, 14, 15, 17, 18 and 21-22.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
GE Healthcare Bio-sciences (WO 2007/143436) teaches a number of DNA polymerases from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.  The DNA polymerase from Spirochaeta Thermophila is a mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, 
A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, 
A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 and/or A10 is replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation.  GE Healthcare Bio-sciences (WO 2007/143436) teaches kits and compositions comprising the DNA polymerase from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.
Applicants Response:
Applicants continue to traverse this rejection on the basis that applicants have amended the claims and applicants submit that the amended claims recite that the structure of the claimed mutant DNA polymerase other than the 12 amino acid portion is defined as having at least 80% amino acid sequence identity to the specific DNA polymerase amino acid sequences, i.e. SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 23, SEQ ID NO: 28 and SEQ ID NO: 24.  Applicants further submit that new claims 21 and 22, which recite at least 90% and 95% sequence identity, respectively. 
Applicant submits that SEQ ID NO: 2 of GE Healthcare fails to satisfy claim 1 as herein amended. 
Applicants submit in support of applicants position that applicants have amended the claims with regard to “a portion” clarifying applicants’ intent with regard to what “a portion” is intended to mean.  The part of applicants claim 1 relevant to this discussion is recited herein:
“wherein the mutant has at least 80% amino acid sequence identity 
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, remains not persuasive for the reasons previously stated and for those reasons repeated herein.  
It remains that applicants claimed mutant must have 80% amino acid sequence identity in the portion outside the 12 amino acid sequence of A1-A12 to an amino aid sequence set forth in SEQ ID NO:1 (see above rejection under 112 (b)).  It remains that as previously stated, while SEQ ID NO:2 of GE Healthcare may have a low overall sequence identity to the listed SEQ ID NO:1, it does have at least 80% amino acid sequence identity in a portion other than the 12 amino acid sequence of A1-A12 to an amino acid sequence set forth in SEQ ID NO:1, such as position 571- “TATGRLSS”-578 of SEQ ID NO:2 to position 631-“TATGRLSS”-638 of SEQ ID NO:1 which is 100% identical.
Thus claim(s) 1-3, 5, 6, 11, 14, 15, 17, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
Double Patenting
	The rejection of claims 1-6, 11-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-19 of U.S. Patent No. 11, 046,939 is withdrawn based upon applicants arguments presented in the paper of 1/6/2022. 
Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/15/2022

/Richard G Hutson/
Primary Examiner, Art Unit 1652